McCLELLAN, C. j.
-This is an action by Harris against the executor of the estate of Thomas W. McDonald, deceased, for the value of medical services rendered by plaintiff to and for the decedent. The executor, Daniel J. McDonald, is a son of said Thomas W. The defendant sought to prove certain transactions between Harris and Thomas W. McDonald and certain 'statements by the latter by the testimony of himself, said Daniel J., and of Mrs. Thomas W. McDonald, the widow of the deceased. Of course, the estate of said Thomas W. was directly interested in the result of the suit. Of course, also, Daniel J., being the executor and both he and Mrs. McDonald being heirs of the decedent and distributees of his estate, each of them was a “person having pecuniary interest in the result of the suit,” and that interest was opposed to the interest of the plaintiff against whom they were called by the defendant to testify as to such transactions with or statements bj1- the testator. It is palpable that by the very letter of the statute they were incompetent to testify to the transactions and statements in question. — Code, § T794. And it would be unnecessary to say more in justification of their exclusion by the Dial court as *365witnesses as to these matters:, hut for an expression in the opinion of tills 'court in the case of Austin et al. v. Bean, Executor, et al., 101 Ala. 137, 147, where it is •said by Head, J.: “The exception as to competency mentioned in the statute is for the protection of the estate of the deceased and those claiming under him, and does- not contemplate that the adversary of the estate, in a suit or proceeding, may object to tlie competency of witnesses called by the representatives of the deceased in such suit or proceding to prove transactions with or 'statements made by him.” Where legislative purpose is clearly expressed, as in this statute, theie can be no occasion for looking beyond the terms employed for a contemplation on the part of the lawmakers which would exclude from its operation cases plainly within its language. The effect of a statute is to he determined by its own terms when they are clear and unambiguous and within organic competency, and not upon considerations of the wisdom of excluding this or that state of facts from the field of its operation. The proposition quoted above from the opinion in Austin v. Bean, is opposed to the statute as it is1 plainly written; and this is all there is necessary to say. in repudiation of it. But it is also- -opposed to the rationale of the enactment in its application to cases like this' one. Under it, the plaintiff’s mouth would be closed as to transactions with and statements by the deceased, while those interested in the estate would be free to detail such transactions and statements in violation of the manifest policy of the statute to seal the lips of all parties: interested in the result of the suit when the lips -of one of them have been sealed in consequence of the death of an original party to the transaction. The court committed no error in excluding the proposed testimony of Daniel J. and Mrs. McDonald as to transactions between Harris and the deceased and statements made by the latter. — Adler v. Pin et al., 80 Ala. 351; Dunlap v. Mobley, 71 Ala. 102.
But the defense -sought further to prove by the testimony of these witnesses, particularly that of Mrs. McDonald, certain declarations of the plaintiff as to the *366character of Mr. McDonald’s complaint and directions as to his treatment which were made and given to the witnesses out of the presence and hearing of Mr. McDonald, and which when taken in connection with the evidence in the case were relevant in that they — these declarations and directions — tended to show that the plaintiff was entirely mistaken in hie diagnosis of the case and prescribed treatment for the complaint which tended to aggravate rather than to cure or alleviate it; and this under such circumstances as to imply a want of ordinary skill on the part of the plaintiff in his treatment of the patient. In our opinion this proposed testimony should have been received. It involved no “transaction with, or statement by” the teísta tor within the meaning and spirit of the statute. The criterion in this connection is stated and the true rule declared in the opinion of Judge Stone in Wood v. Brewer & Brewer (73 Ala. 262), as follows: “What are to be considered transactions with, or statements by deceased persons, under section 3058 of the 'Code of 1876 is a question which very frequently comes before us. To come within the former class, it must be some act done by the deceased, or in the doing of which he personally participated. To be within the latter class, there must have been a conversation to which he was a party, in which his statements, replies, or presumed admission from silence are sought to be introduced in evidence. In each case, to fall within the prohibited line, the .transaction or statement must be of such a character, and so connected with the deceased, as that, if living, the presumption would be he could deny, qualify, or explain it. This is the sense of the rule. The legislature, by it, intended to deny to living suitors the advantage they would otherwise have over the estates of deceased, adversaries, if permitted to testify to transactions with, and statements by such adversaries, after death had rendered it impossible that such adversaries could be heard in reply. If the testimony relate to a transaction with another, or fall not within the class supposed to be particularly within the knowledge of the deceased, neither the rule of exclusion, nor the reason of *367it applies. — McCrary v. Rash, 60 Ala. 374; Tisdale v. Maxwell, 58 Ala. 40; Boykin v. Smith, 65 Ala. 294; Killen v. Lide, Ib. 505.” The deceased was not a party to the conversations between the plaintiff and these witnesses in which the declarations and directions were made and given. No statement or reply by him nor presumed admission from silence on his part is sought to be introduced in evidence. There is no room for a presumption that if living he could testify at all in respect of these alleged declarations and directions of the plaintiff. His mouth is not closed as to them by death, but by absence of knowledge on his part as to them. The proposed testimony relates to a transaction or a conversation between the plaintiff and third persons, and is not within the rule. The court erred in excluding it.
Of the character of testimony last considered was that of Mrs. McDonald that plaintiff said to her “he would guarantee a cure in three months; that he would guarantee that he would have Mr. McDonald down to his office in three months, and in six -months he would be as well as ever;” but this testimony was admissible only as tending to show a want of ordinary care and skill on the part of the plaintiff when taken in counection with other evidence going to show the incurable nature of the patient’s ailment, and not for the purpose of proving -a contract with the patient to charge nothing unless a cure was effected, for in the latter aspect it involved a transaction with the dead man as to which the witness was incompetent to testify. Its effect, however, was not so limited, and the evidence being in the case for all purposes, the court would not have erred had it charged the jury as requested by the defendant, “that if they believe from the evidence that the plaintiff agreed with Thomas W. McDonald not to -charge him for his services unless he effected a cure, then the jury should find for the defendant.”
We find no evidence in the record tending to show that the plaintiff in his attendance upon the testator was at any time detained beyond the ordinary period *368of a “visit.” Tlie court should therefore have sustained defendant’s objection to the question addressed to I)r. Howard as upon a supposed case and which hypothesized among.other things a detention of the physician “for an hour or more on various visits.”
The second plea would have required a verdict for the defendant upon proof that plaintiff did not exercise the highest degree of skill in the treatment of the deceased, and that he was not in the highest degree competent in his profession, when the law imposes upon him the duty of exercising only that degree of skill and of being only in that degree competent which physicians ordinarily exercise and are. “Physicians, surgeons and dentists, by holding themselves out to the world as such, impliedly contract that they possess the reasonable and ordinary qualifications of their profession, and are under a duty to exercise reasonable and ordinary care, skill and diligence, but that is the extent of their liability. * * * The reasonable and ordinary <;are, skill and diligence which the law requires of physicians and surgeons is such as physicians and surgeons in the same general neighborhood, in the same general line of practice, ordinarily have and exercise in like cases.”' — If Am. & Eng. Encyc. Law, pp. 76, 78.
Charge B. refused to defendant, was bad in that it affirms that the first count of the complaint only claims for work and labor done and medical services rendered on the 20th day of August, 1898, whereas the count is really for a sum stated due on the 20th day <of August, 1898, for work and labor, etc., etc.
What we have said above in connection with charge 0 will suffice, on another trial, in respect of charge D.
We find no error in any of the other rulings of the court prejudicial to the appellant.
Reversed and remanded.